Citation Nr: 0301003	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by impaired sleep, to include as due 
to undiagnosed illness.

2.  Entitlement to service connection for a chronic 
disability manifested by fatigue, to include as due to 
undiagnosed illness.

3.  Entitlement to service connection for a chronic joint 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness.

(The issues of entitlement to service connection for right 
septal deflection and allergic reaction to pollen and 
cats, as well as entitlement to an increased initial 
rating for gastroesophageal reflux disease, currently 
evaluated as 30 percent disabling, will be the subject of 
a later decision of the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1990 
and from May 1991 to September 1993.

This matter is before the Board on appeal from a April 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The veteran failed to report for an October 2002 hearing 
before a Member of the Board at the RO.  No further action 
with regard to this matter is necessary. 
    
The Board further notes that in the April 1999 rating 
decision, the RO also denied entitlement to service 
connection for right septal deviation and allergic 
reaction to pollens and cats.  In a May 1999 notice of 
disagreement (NOD), the veteran indicated that he 
disagreed with the RO's decisions in the April 1999 rating 
decision.  The Board construes the veteran's statement as 
a timely NOD regarding the issues of entitlement to 
service connection for right septal deviation and allergic 
reaction to pollens and cats.  Accordingly, the Board is 
required to remand these issues to the RO for issuance of 
a statement of the case (SOC).  

The Board is undertaking additional development concerning 
the issue of entitlement to an increased initial rating 
for gastroesophageal reflux disease, currently evaluated 
as 30 percent disabling, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)). When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903 (2002)). After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing the issue.  The issues of entitlement to 
service connection for right septal deflection and 
allergic reaction to pollen and cats, will also be 
addressed in that later decision pursuant to Manlincon v. 
West, 12 Vet. App. 242 (1999).


FINDINGS OF FACT

1.  A chronic disability manifested by impaired sleep is 
not currently demonstrated by competent evidence.

2.  A chronic disability manifested by fatigue is not 
currently demonstrated by competent evidence.

3.  A chronic joint disability is not currently 
demonstrated by competent evidence.

4.  Irritable bowel syndrome was first demonstrated 
following service, and has not been demonstrated to be 
related to service, to include service in the Persian 
Gulf.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by impaired sleep, to 
include as due to undiagnosed illness, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

2.  Chronic disability manifested by fatigue, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

3.  Chronic joint disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the 
pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  The VCAA identifies 
and describes duties on the part of the VA to notify the 
claimant of the evidence needed to substantiate a claim, 
and to help a claimant obtain that evidence.  Id.  These 
duties have been codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326 (2002).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there are no 
further actions that should be undertaken to comply with 
the provisions of the Act or implementing regulations.  In 
this case, the RO has obtained the veteran's service 
medical records, VA medical records, and a VA examination.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained, 
to include a VA examination.  There is no identified 
probative evidence which remains outstanding.  

In a March 2002 supplemental statement of the case (SSOC), 
the veteran was notified of the VCAA and that the service 
connection claims were determined based on the medical 
information of record.  The veteran was also notified of 
the evidence necessary to substantiate his claim, as well 
as VA development activity.  Specifically, he was advised 
that if there was other medical evidence that he would 
like the RO to consider, he should notify the RO and every 
reasonable effort would be made to obtain the evidence.   
A July 1999 statement of the case, and the March 2002 SSOC 
set out the applicable law and regulations.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of sleep problems, 
fatigue, irritable bowel syndrome, or joint problems.

Private medical treatment records dated from February 1998 
to January 1999 reveal that the veteran was seen for 
complaints or diarrhea.  It was stated that the veteran's 
complaints were consistent with spastic bowel syndrome.

VA outpatient treatment record dated in August and 
December 1999, reveal that the veteran complained of 
chronic fatigue, poor sleep patterns, and aches all over.

The veteran underwent a VA general medical examination in 
January 1999.  The examiner initially noted that the 
veteran currently worked up to 12 hours a day and up to 
seven days a week.  The veteran complained of fatigue that 
started about four or five years ago.  He stated that he 
was constantly tired and that he could not do anything 
physical.  When the examiner asked him for examples, he 
then stated that he could do everything but that he has no 
energy and feels tired.  He stated that he missed work two 
to three days a month because of his fatigue and that his 
fatigue was getting worse.  The veteran stated that he 
started getting diarrhea about three years ago.  He has 
two to ten bowel movements a day with cramping and he 
sometimes has to stay on the toilet for one hour because 
of the pain.  The diarrhea was worse with beef and greasy 
foods, but it was mostly at random.  He stated that all 
his joints (except his temporomandibular joint) hurt all 
the time.  This started about four or five years ago.  He 
has had numerous tests, all of them negative.  There was 
no decreased function of anything, no signs of 
inflammation, and no missed work.  The veteran claimed 
that he could not sleep.  This problem also started about 
four to five years ago.  Because his jobs over the last 
five years have had such irregular hours, he has had to 
sleep during the day, night, etc.  He has a hard time 
falling asleep and sleeps for three to four hours, awakens 
and cannot fall back to sleep.  

Examination of the veteran revealed that he was alert, 
pleasant, cooperative, and was in no apparent stress.  
Examination of his extremities revealed no deformity, 
instability, swelling, heat, effusion, or tenderness.  
Range of motion testing revealed discomfort in palpation 
of fingers 2-5 on the right, and 3-5 on the left.  There 
was discomfort with range of motion of the left shoulder 
but it was noted to be normal.  Neurological testing 
revealed that the veteran was alert, oriented to person, 
place, and time.  His speech was fluent and appropriate.  
His gait was normal.  Sensory was normal.  Strength was 
normal.  The examiner's assessment was that the veteran's 
diarrhea was consistent with ordinary irritable bowel 
syndrome, especially since he has not lost weight, and in 
fact has remained overweight at 230 pounds.  With regard 
to the painful joints, the workup was negative.  The 
examiner noted that there was never any signs of 
inflammation, and never any decreased function.  It was 
stated that the exam was normal except for minimal 
tenderness of some finger joints and the examiner 
concluded that this may well be within normal limits.  
With regard to the veterans' complaints of fatigue and 
difficulty sleeping, the examiner stated that this was 
related to both time and onset and contemporaneously with 
irregular work and therefore sleep hours.  

The examiner concluded that the veteran's problems were 
all related at onset to his civilian job.  The examiner 
felt that the demands of both schedule and type of job 
were more than sufficient to explain these problems, 
rather than resorting to a Persian Gulf Syndrome or to an 
environmental exposure causality.  

In an October 1999 VA gastroenterology examination, the 
veteran was diagnosed with irritable bowel syndrome.

In a February 2000 VA treatment record, the veteran 
complained of chronic joint and muscle pain.  The 
assessment was chronic pain.

VA law and regulations provide that service connection may 
be established for a disability resulting from personal 
injury incurred or disease contracted in the line of duty 
or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The 
regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303.

For Persian Gulf claims, except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability: (i) became manifest either during 
active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
to a degree of 10 percent or more not later than September 
30, 2011; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) 
(except as to delimiting date); 38 U.S.C.A. § 1117 (West 
Supp. 2002).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 
The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace above 
these locations. 38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest. A chronic disability resulting from 
an undiagnosed illness referred to in this section shall 
be rated using evaluation criteria from 38 C.F.R. Part 4 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. A 
disability referred to in this section shall be considered 
service-connected for purposes of all laws. 38 C.F.R. § 
3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders. 38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not 
be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset of 
the illness; or (3) if there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006. 
This interim rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome. The VEBEA also codified the same list of 
signs and symptoms of an undiagnosed illness as had 
previously been included in 38 C.F.R. § 3.317.  VEBEA also 
extended the period in which VA may determine that a 
presumption of service connection should be established 
for a disability occurring in Gulf War veterans to 
September 30, 2011.  This was effective March 1, 2002.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided 
otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so. 
Karnas, supra.

Here, the revisions are relatively inconsequential to the 
veteran's case because the veteran's claims have been 
denied on other grounds. Thus, he has not been prejudiced 
by applying the new regulation in the first instance. 
Bernard, supra.

I.  Service Connection for Sleep Disorder, Fatigue, and 
Joint Pain

The veteran maintains that he is entitled to service 
connection for chronic disability manifested by impaired 
sleep, fatigue, and/or joint pain, due to an undiagnosed 
illness.  The record contains complaints of sleep 
problems, fatigue, and joint pain following service, but 
the record does not reveal that the veteran actually has 
chronic disability manifested by fatigue, impaired sleep, 
or joint pain.  The January 1999 VA examiner attributed 
the veteran's complaints of a sleep disorder, fatigue, and 
joint pain to the veteran's employment, hence, 
establishing them as acute and transitory and resolvable 
by circumstances of employment.  At the onset of the 
examination, it was noted that the veteran had an 
irregular work schedule, and worked up to 12 hours a day, 
up to seven days a week.  The examiner concluded that the 
demands of both the type of job and the work schedule were 
more than sufficient to explain these problems.  It was 
clearly indicated that the none of the veteran's problems 
were related to a Persian Gulf Syndrome or to an 
environmental exposure.  The Board notes that the January 
1999 VA examiner made a comprehensive review of the 
veteran's claims file and then examined the veteran.  
Since the veteran does not currently have chronic 
disability manifested by impaired sleep, fatigue, or joint 
pain, service connection for any such disability is not 
warranted, including as a result of an undiagnosed 
illness.  Hence, the preponderance of the evidence is 
against the claims.

II.  Service Connection for Irritable Bowel Syndrome

The veteran maintains that he developed irritable bowel 
syndrome due to his service in the Persian Gulf.  There is 
post-service medical evidence of irritable bowel syndrome, 
however, the January 1999 VA examiner concluded that the 
veteran's irritable bowel syndrome was related to the 
onset of the veteran's current employment rather than a 
Persian Gulf Syndrome or any other incident of service.  
While the veteran has asserted that his irritable bowel 
syndrome is due to service, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Since there is no 
medical evidence that the veteran developed irritable 
bowel syndrome as a result of service, the veteran is not 
entitled to service connection for irritable bowel 
syndrome.   As irritable bowel syndrome represents a 
diagnosed illness, it is not subject to the presumption of 
service connection afforded under 38 U.S.C.A. § 1117 (West 
2002).



ORDER

Entitlement to service connection for chronic disability 
manifested by impaired sleep, including as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for chronic disability 
manifested by fatigue, including as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for chronic joint 
disability, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



